DETAILED ACTION
This office action is in response to Applicant’s communication of 2/12/2021. Amendments to claims 1, 3 and 17 have been entered.  Claims 6, 13, 15, 16, 20, 25 and 27 have been cancelled.  Claims 7, 11, 12, 14, 21, 24 and 26 have been previously cancelled.  Claims 1-5, 8-10, 17-19, 22 and 23 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-10, 17-19, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 3 are directed to a system, i.e. machines performing ta process and claim 17 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for regulating incoming trade order allocation for trade matching which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human 
	The following italicized limitation steps of claim 17 set forth the abstract idea of regulating incoming trade order allocation for trade matching. [1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……;”, [2] “receiving, ……, an incoming order;”, [3] determining whether the incoming order is characterized by any of a set of order types; ……”, [4], “automatically forwarding the incoming order ……;” [5], “storing, ……, the received incoming order ……” [6], “aggregating, ……, the received incoming order with the previously received incoming orders, the aggregated incoming orders being stored …… in association with data indicative of time and/or order of receipt by the order receiver in an order based on when they were received”, [7] “creating, ……, a second buffer in the memory and storing the incoming order ……; [8] “waiting to forward, ……, until …… the event has occurred, at least a subset of the previously received incoming orders……”;, [9], “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……”, and [10], “determining, ……, a sequence in which ……attempt to match each of the forwarded subset of the received incoming orders, ……”. Furthermore, the claimed limitations of [1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……;”, ;”, [3] determining whether the incoming order is characterized by any of a set of order types; ……” and [10], “determining, ……, a sequence in which ……attempt to match each of the forwarded subset of the received incoming orders, ……”. can all be evaluated practically in the human mind to include mental observations and evaluations. That is, these limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under the Certain Methods of Organizing Human Activity abstract idea grouping as well as mental steps that fall under the Mental Processes grouping but for the 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a computing device, i.e. a processor with memory suitably programmed with a “match engine”, to perform the steps of determining, receiving, determining, forwarding, storing, aggregating, creating, storing, allowing and determining. The computing elements are recited at a high-level of generality (i.e., as generic computers, i.e. processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The above analysis applies to the systems of claims 1 and 3 as well as they are substantially similar inventions.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
	For instance, in the process of claim 17, the steps of: [1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……;”, [2] “receiving, ……, an incoming order;”, [3] determining whether the incoming order is characterized by any of a set of order types; ……”, [4], “automatically forwarding the incoming order ……;” [5], “storing, ……, the received incoming order ……” [6], “aggregating, ……, the received incoming order with the previously received incoming orders, the aggregated incoming orders being stored …… in association with data indicative of time and/or order of receipt by the order receiver in an order based on when they were received”, [7] “creating, ……, a second buffer in the memory and storing the incoming order ……; [8] “waiting to forward, ……, until …… the event has occurred, at least a subset of the previously received incoming orders……”;, [9], “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……”, and [10], “determining, ……, a sequence in which ……attempt to match each of the forwarded subset of the received incoming orders, ……”. are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Again, although novel over the prior art of record, aggregating incoming trade orders, i.e. transaction requests, by determining a time interval or type of trade and matching said transaction requests with resting unsatisfied transaction requests is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving an order, forwarding the order or set of orders and storing the incoming order is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). The above analysis applies to the systems of claims 1 and 3 as well as they are substantially similar inventions.
Dependent claims 2, 4, 5, 8-10, 18, 19, 22 and 23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  

Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for regulating incoming trade order allocation for trade matching further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for regulating incoming trade order allocation for trade matching) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for regulating incoming trade 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-5, 8-10, 17-19, 22 and 23 filed in the Remarks dated 2/12/2021 have been fully considered but they are not persuasive. 
On page 13 of the Remarks, Applicant argues “The claims are not directed to an abstract idea”. Applicant further argues that the instant claims are akin to Example 37, claim 2, in that the recited claim limitations cannot be practically performed in the human mind. Examiner respectfully disagrees.
	Buffering or batching, i.e. aggregating intangible information or data, incoming trade orders by applying certain rules for subsequently matching incoming trades, i.e. transaction requests, with resting, unsatisfied trade orders, i.e. transaction requests, is an abstract idea.  This is explicitly stated in the recited limitations of:
[1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……;”, 
[2] “receiving, ……, an incoming order;”, 
[3] “determining whether the incoming order is characterized by any of a set of order types; ……”, 
[4], “automatically forwarding the incoming order ……;” 
storing, ……, the received incoming order ……” 
[6], “aggregating, ……, the received incoming order with the previously received incoming orders, the aggregated incoming orders being stored …… in association with data indicative of time and/or order of receipt by the order receiver in an order based on when they were received”, 
[7] “creating, ……, a second buffer in the memory and storing the incoming order ……; 
[8] “waiting to forward, ……, until …… the event has occurred, at least a subset of the previously received incoming orders……”, 
[9], “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……”, and 
[10], “determining, ……, a sequence in which ……attempt to match each of the forwarded subset of the received incoming orders, ……”.
	Organizing information or sets of information using a time interval for subsequently matching and completing a financial transaction request is an abstract concept known in the world of trading.  Although novel over the prior art of record, the disclosed steps are still directed to the abstract concept of regulating incoming trade order allocation for trade matching which falls under Certain Methods of Organizing Human Activity and Mental Process as analyzed above. Although Applicant claims that the elapse of time is determined by a feedback signal from a processor, this is claimed at a high level of generality such that the concept of determining an elapse of time can be done through a mental evaluation or observation and the use of a compute does not change this.  Example 37, claim 2, did not recite a judicial exception because, under the broadest reasonable interpretation, tracking the amount of memory allocated to each application associated with each icon over a period of time cannot be performed in the human mind. This is not similar to the concept of merely determining a elapse of an interval of which Applicant has applied on generic computing components to determine.  The event is 
On pages 15 and 16 of the Remarks, Applicant argues “However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical15Application Serial No. 14/644,460 LSK Ref. No. 004672-14003B-US application of the exception.”, “In particular, the claims improve the electronic trading system by conserving computing resources by grouping incoming transactions together based on the occurrence of an event and waiting to automatically forward the transactions to the match engine until detecting the occurrence of the event.”, “Further, the claims improve the electronic trading system by mitigating latency disparities amongst external participants that connect to the electronic trading system.”  Applicant further argues that the instant claims are similar to McRO, Inc. dba Planet Blue v. Bandai Namco Games America, 837 F.3d 1299 (Fed. Cir. 2016)(McRO Hereinafter) and Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018)(Finjan hereinafter).  Examiner respectfully disagrees with these arguments.
The judicial exception of regulating incoming trade order allocation for trade matching is not integrated into a practical application. In particular, the claim only recites using a computing device, i.e. a processor with memory suitably programmed with a “match engine”, to perform the steps of determining, receiving, determining, forwarding, storing, aggregating, creating, storing, allowing and determining. The computing elements are recited at a high-level of generality (i.e., as generic computers, i.e. processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 
There is no practical application that results in the improvement of any computer functionality, technology or technological field such as “conserving computing resources” through grouping data together before processing said data or “mitigating latency disparities amongst external participants that connect to the electronic trading system”.  Applicant has leveraged the generic computing components to perform a series of steps to receive, group and ultimately match incoming data sets to resting data sets in order to complete a financial transaction.  There is nothing in the pending claims to suggest that the claimed “processor” and “memory” suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Furthermore, deciding, through a series of programmed data aggregation and matching steps, when specific trades are to be executed, does not improve any technical area or technology.  At best, this provides an alleged improvement in completing trade transactions for requesting traders, applied on generic computing elements, which is an abstract concept.  The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in regulating incoming trade order allocation for trade matching, for which a computer is used as a tool in its ordinary capacity.  Furthermore, as disclosed in the October 2019 Update: Subject Matter Eligibility, “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” 
The Examiner does not see the parallel between the claims of the instant case and those of McRo. In McRo the patents relate to “automating part of a preexisting 3-D animation method”, which were to be done manually before the issuance of the patent. The claims were directed to an asserted improvement in computer animation technology such as directed to a patentable technological improvement over the existing, manual 3D animation techniques.  In other words, “the claims are limited to rules with specific characteristics” which allow for the improvement realized by the invention.  Specifically, at McRo *22, ‘“As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators. ’576 patent col. 2 ll. 49–50.”’  Hence, the claims in McRo were patent eligible because they recited significantly more than an abstract idea. However, the Applicants’ invention is a business solution, completing financial transactions, to a problem rooted in the abstract idea of regulating incoming trade order allocation for trade matching. The claimed limitations and the claimed computing functionality does not incorporate a complex set of rules which allow the computer to be improved in any manner.  In contrast, the claimed functions such as “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……;”, “receiving, ……, an incoming order;”, “determining whether the incoming order is characterized by any of a set of order types; ……”,, “automatically forwarding the incoming order ……;”, “storing, ……, the received incoming order ……”, “aggregating, ……, the received incoming order with the previously received incoming orders, the aggregated incoming orders being stored …… in association with data indicative of time and/or order of receipt by the order receiver in an order based on when they were received”, “creating, ……, a second buffer in the memory and storing the incoming order ……;”, “waiting to forward, ……, until …… the event has occurred, at least a subset of the previously received incoming orders……”;, “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……”, and “determining, ……, a sequence in which ……attempt to match each of the forwarded subset of the received incoming orders, ……”. are conventional functions of a computer system. The computer is merely a platform on which the abstract idea is implemented.
	The claimed limitations are not similar to those found in Finjan.  In Finjan, the court found that claims were directed to a behavior-based virus scan which constituted an improvement in computer functionality over the “traditional, ‘code-matching’ virus scans”. The court determined that the claimed method employs a new kind of file, allows access to be tailored for different users, and allows the system to accumulate and use newly available, behavior-based information about potential threats. The court ultimately held that the claims are “directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security,” and “recite specific steps— generating a security profile that identifies suspicious code and linking it to a downloadable—that accomplish the desired result.” Applicant’s claims are unlike the claims of Finjan, in that the claims do not employ a newly generated file containing security profile in a downloadable, and do not use a new file to enable a computer security system to improve on or add a computer functionality by reciting specific steps accomplishing the desired security results. Improving the abstract idea of Finjan. This is true no matter how novel the steps may be in light of the prior art.
On page 26 of the Remarks, Applicant argues “The claims recite limitations that amount to significantly more than the exception itself and that are not well known, routine or conventional in the field.”  Applicant further argues the instant application with respect to the Berkheimer Memo and argues the similarities to Trading Technologies Int’l, Inc. v CQG, Inc. (Trading Technologies hereinafter).
 Receiving, storing and matching trade orders based on sequence is applying the abstract concept on generic computing components and does not provide an inventive concept such as significantly more than the abstract idea. 
Regarding arguments directed toward Trading Technologies, this disposition is non-precedential and each case rises and falls on its own fact pattern and merits. However, for the sake of argument, from Trading Technologies at *6, “The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 1”. Further, page 9 discloses, ‘“It is not disputed that the TTI System improves the accuracy of trader transactions, utilizing a software-implemented programmatic method. For Section 101 purposes, precedent does not consider the substantive criteria of patentability. For Section 101 purposes, the claimed id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific improvement to the way computers operate,” id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” Id. at 1339.”’  The invention in Trading Technologies solved a problem rooted in computer technology (i.e. limitations of existing graphic user interfaces) with a solution rooted in computer technology (i.e. “specific structure and concordant functionality” of an improved graphic user interface). In essence, the problem addressed and the solution claimed are inexorably linked to computer technology without a “pre-electronic trading analog.” As such, the invention is an improvement in a technology and/or a technical field, specifically graphic user interfaces.  In contrast, Applicant claims conventional processors and memories which is clearly disclosed in at least paragraphs [0050], [00104-00105], [00156-00164] and [00170] of the specification.  Hence, Applicant merely discloses displaying information on a conventional display.  There is no disclosure that the specific structure of any of the generic, commercially available, off-the-shelf computing elements imparts an improvement.  Merely performing the steps of determining, receiving, determining, forwarding, storing, aggregating, creating, storing, allowing and determining does not affect an improvement to the technology.
Further, the Examiner would like to point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of the  abstract idea provided by the Alice decision and the 2019 PEG. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement Alice and the concept of regulating incoming trade order allocation for trade matching at issue here. These concepts all fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Furthermore, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). The rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
For these reasons and those provided n the analysis of the 101 rejection above, the 35 U.S.C. 101 rejection of claims 1-5, 8-10, 17-19, 22 and 23 is maintained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/5/2021